DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.

Claim 4 has been canceled.
Claims 1, 3, 5, 6, 8, and 10-12 have been amended.
Claims 1-3 and 5-17 are pending in the instant application.
Claims 6-15 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed February 10, 2021.

Claims 1-3, 5, 16 and 17 are under examination as they read on antibodies that bind FXI and comprise the species of h19F6 (VL of SEQ ID NO:197, VH of SEQ ID NO:198).  It should be noted that the humanized VL and VH sequences of SEQ ID NOs:197 and 198 are free of the prior art and as such the search was extended beyond the elect species of SEQ ID NOs:197/198 and was stopped upon the identification of art concerning other recited species.  It should be further noted that no assumption should be made that other recited species are free of the prior art unless an explicit statement to that effect has been made on the record.     

Information Disclosure Statement
The IDS form received 5/4/2022 is acknowledged and the references cited therein have been considered.
Claim Objections
Claims 16 and 17 are objected to because they depend from claims drawn to a non-elected invention.  It is suggested that applicant either amend the claims in question to depend from a claim which properly is part of the elected invention or amend the claims to place them into independent form.

Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive.  Applicant indicates that the objection is moot as the claims have been withdrawn.
This argument has been considered and is not persuasive. As is set forth in 37 CFR 1.142 (emphasis added by the examiner)
1.142    Requirement for restriction.
(a) If two or more independent and distinct inventions are claimed in a single application, the examiner in an Office action will require the applicant in the reply to that action to elect an invention to which the claims will be restricted, this official action being called a requirement for restriction (also known as a requirement for division). Such requirement will normally be made before any action on the merits; however, it may be made at any time before final action.
(b) Claims to the invention or inventions not elected, if not canceled, are nevertheless withdrawn from further consideration by the examiner by the election, subject however to reinstatement in the event the requirement for restriction is withdrawn or overruled.
[Para (a) revised, 62 FR 53132, Oct. 10, 1997, effective Dec. 1, 1997; para. (a) revised and (c) added, 72 FR 46716, Aug. 21, 2007 (implementation enjoined and never became effective); para. (a) revised and (c) removed, 74 FR 52686, Oct. 14, 2009, effective Oct. 14, 2009 (to remove changes made by the final rules in 72 FR 46716 from the CFR)] 

Thus, applicant’s assertions that the objection to claims 16 and 17 is moot as said claims have been withdrawn is incorrect as the examiner has not withdrawn the claims and applicant lacks the power to withdraw claims.  As set forth in the prior office action, claims 16 and 17 appear to claim antibodies made by a particular process.  Based upon the evidence of record, there does not appear to be any reason to believe that the antibodies of claims 16 and 17 are structurally different from the antibodies of claim 1.  It is often the case that artisans can discover new and non-obvious ways of making an old product.  Such a process, even if the process itself is patentable, does not impart patentability to the old product.  Claims 16 and 17 claim antibodies and applicant has not provided any reason (for two rounds of prosecution at this point) why such antibody products are not properly part of the antibodies of group I as set forth in the restriction requirement mailed 2/10/2021.  The objection is maintained.  

It should be noted that in view of the aforementioned dependency problem, claims 16 and 17 are again being examined in this office action as if they depend directly from independent claim 1.  If this was not applicant’s intent, any additional grounds of rejection in future office actions relating to this dependency issue will be considered as being necessitated by applicant’s amendments.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-5, 16 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of applicant’s claim amendments received October 25, 2021 which address the issues raised in the prior office action.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Applicant has broadly claimed a genus of antibodies that bind to factor XI.  These antibodies are recited as comprising distinct structural elements recited by way of SEQ ID numbers.  As presently amended, the independent claim recites specific combinations of CDRs recited by SEQ ID numbers which appear to be exact sequences in that they do not seem to contain any variable or otherwise undefined residues.  Dependent claims recite additional limitations, such as the epitope within factor XI that is bound (claim 2), full length VH and VL domains identified by SEQ ID number (claim 3), and the presence of the claimed antibody in pharmaceutical composition (claim 5).    The specification discloses immunizing rodents with human FXI and using standard hybridoma technology to establish 12 unrelated clones, 3 of which (19F6, 34F8, and 42A5) were selected for humanization and further sequence modification (see particularly examples 2, 5, and 13).  Notably all antibodies disclosed in the working examples were of a conventional structure which utilized VH and VL domains, each of which contain three CDRs (such that there are six total, 3 in the VH and 3 in the VL), and no working examples of antibodies which contain less than six CDRs are disclosed which have the functional property of binding to FXI/FXIa.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus. MPEP 2163.  In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71,25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder. 736 F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171,25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01 -1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester. 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves. In Amgen Inc, v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products - “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc, v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance human factor Xl/XIa) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). Further, it should be noted that degenerate binding of the same structural motif by antibodies does not require the existence of sequence homology or identity at any of their CDRs or other chemical similarities at the antigen binding sites; side chain mobility of epitope residues can confer steric and electrostatic complementarity to differently shaped combining sites, allowing functional mimicry to occur (Lescar et al., see entire document, in particular Abstract and Discussion). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
It should be pointed out that in paragraph [0044] of the instant specification applicant teaches that the term “immunologically active portion” is limited to an antibody fragment which maintains binding activity toward the FXI/FXIa antigen.  As discussed above, the art generally recognizes that it is the structure of six CDRs working in unison (3 in the VH and 3 in the VL) which are responsible for the functional property of antigen binding, which in the instant case is to FXI/FXIa.  Applicant has not disclosed any working examples wherein any antibodies comprising less than six fully identified CDRs were demonstrated to bind the FXI antigen.  However, combination a) of claim 1 recites only a single element, namely SEQ ID NO:11 which as per Table 1 beginning of page 14 of the speciation is CDR1 of the VL.  Note that combination a) which recites only a single CDR means that the other 5 CDRs are effectively random sequence, i.e. Xaa.   As discussed earlier, the art teaches that it is all six CDRs working together that give rise to the function of binding antigen and applicant has not provided any data demonstrating that this functional activity is maintained in the absence of six specifically defined CDRs.
The specification teaches that applicant obtained murine antibodies subsequent to immunization with full length human factor XI (see example 2 in particular), with the biological sequences of recovered hybridomas being reported in Table 1.  Notably, demonstrations of coagulation inhibiting activity (see for example Figure 1 and example 3) and epitope mapping studies (example 7) were carried out on only a small number of recovered antibodies.  Given that immunization was performed with whole antigen, the location of the domain within factor XI that is bound by the claimed antibodies cannot be known based upon the disclosed data except for those antibodies actually tested in example 7.  Thus it is not clear what antibodies as encompassed by the independent claim necessarily bind to the A3 domain even if they do bind factor XI generically and thus correlation between the recited CDR structures and binding to the A3 domain of human factor XI is lacking for most of the antibodies as disclosed in Table 1.      
In view of all of the above, artisans would not reasonably conclude that the amounts of structure presently required by the instant claim language are sufficient to ensure maintenance of the functional property of binding to FXI/FXIa over the full breadth of what has been claimed.  Therefore, artisans would reasonably conclude that applicant was not in possession of the full breadth of the recited genus of antibodies at the time the instant application was filed.     

Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive.  Applicant argues that the claims have been amended to obviate the issues raised in the prior office action.
These arguments have been considered and are not persuasive because as discussed in the rejection supra, the claimed genera of antibodies do not necessarily have sufficient defined structure which gives rise to the recited functional property of antigen binding.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant has elected for initial prosecution the species of antibody defined by the presence of the VL/VH pair defined by SEQ ID NOs:197 and 198 respectively.  The specification teaches that these sequences are humanized variants of the progenitor murine 19F6 sequence, and as is readily seen by inspection of Table 2 provided by applicant on page 30 of the specification, SEQ ID NO:198 contains mutations in CDRs1 and 2 relative to the starting murine sequences.  See also the enclosed sequence alignment indicating the differences between the murine 19F6 VL/VH pair of SEQ ID NOs:89 and 90 and the humanized variants of SEQ ID NOs:197 and 198.  Given that independent claim 1 fixes the CDR sequences to be exact immutable sequences (and note that SEQ ID NO:11 of “combination a)” does not align to SEQ ID NO:197 or 198) the recitation of antibodies comprising SEQ ID NOs:197/198 is improperly dependent as it requires removal of limitations (i.e. specific amino acid residues at specific CDR positions) that are replaced with new limitations.  Thus, the dependent claim cannot be said to encompass all of the limitations of the independent claim and therefore is improperly dependent.  It should be noted that other VL/VH pairs other than SEQ ID NOs:197 and 198 have NOT been checked to see if they do or do not have proper support in the independent claim.
       Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferkol et al. (WO 97/46100).
Ferkol et al. disclose scFv fusion proteins which comprise SEQ ID NO:11 as recited in claim 1 (see entire document as well as the enclosed sequence alignment).  Such fusion proteins are disclosed as being made using recombinant biotechnology, as having post-translational modifications, and as being present in pharmaceutical compositions (see for example pages 7, 30-32, and examples 3 and 7-9).  It is noted that the constructs of Ferkol et al. are not disclosed as binding to factor XI.  However, as demonstrated by the enclosed sequence alignments, the constructs of Ferkol et al contain SEQ ID NO:11 and instant claim 1 indicates that it is this structure which provides for the function of binding to factor XI.  Applicant is reminded that as per MPEP 2112.01, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Given that the constructs of Ferkol et al. contain the same structure as what is required by the independent claim (i.e. SEQ ID NO:11) the function of binding factor XI is an inherent property of the prior art constructs.  


    
No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644